Exhibit 10.1

 
EXECUTIVE EMPLOYMENT AGREEMENT


EXECUTIVE EMPLOYMENT AGREEMENT dated the 1st day of January 2006, by and between
SulphCo., Inc., a Nevada corporation (the "Employer”), and Michael Applegate
(the "Executive").


In consideration of the mutual covenants and agreements of the parties set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
 
1.     AT-WILL EMPLOYMENT. Employer and Executive hereby agree that the
Executive is employed at-will and, consequently, Executive or Employer can
terminate this Agreement and Executive’s employment with or without cause, upon
thirty (30) days’ written notice to the other party. Executive understands and
agrees that there are no other express or implied agreements contrary to the
foregoing and that this termination provision cannot be amended or altered by
any practice or oral statements made to the Executive. The only way in which
this termination provision may be altered or amended is by a written instrument
signed by the Chairman and the President specifically referring to this section
of the Agreement.
 
2.     POSITION AND RESPONSIBILITIES OF THE CHIEF OPERATING OFFICER. The
Executive shall serve as the Executive Vice President of the Employer to perform
the duties identified in Exhibit A to this Agreement.


3.      COMPENSATION. For all services to be rendered by the Executive, the
Employer shall pay and provide to the Executive:


3.1 BASE SALARY. The Employer shall pay the Executive a Base Salary in the fixed
amount of Two Hundred and Forty Thousand Dollars ($240,000.00) per year. This
Base Salary shall be paid in installments consistent with the normal payroll
practices of the Employer.


3.2 GRANT OF STOCK. Subject to the terms and conditions of this Agreement, the
Employer hereby grants to the Executive 50,000 shares of Stock. The Stock or
rights granted hereunder may not be sold, pledged or otherwise transferred until
the Stock becomes vested. If the Executive’s employment with the Employer is
terminated for any reason which does not give rise to 100% vesting of the Stock,
the balance of the Stock subject to the provisions of this Agreement which has
not vested at the time of the Executive’s termination of employment shall be
forfeited by the Executive, and ownership transferred back to the Employer. The
stock shall vest 90 days from the date of this Agreement.


The Executive shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Stock hereunder.
 
3.3 LIVING EXPENSES ALLOWANCE. The Employer will pay Executive a living expenses
allowance of $2,000.00 per month for up to 6 months, which is intended to allow
Executive reasonable accommodations in the Reno area.


3.4 INCENTIVE PLANS. The Executive shall participate in any annual incentive
award programs available to executive officers of the Employer. This
participation is on a basis which is commensurate with the Executive's position
with the Employer.

 


--------------------------------------------------------------------------------





3.5 OTHER BENEFITS. The Executive is entitled to receive other benefits, such as
disability, short & long-term, paid time off, including vacation and sick time,
and health insurance programs. This participation is on a basis which is
commensurate with those benefits provided to other executives with the Employer.


4.     BUSINESS EXPENSES. During the period of his employment, Executive shall
be reimbursed for all actual and reasonable business expenses incurred by
Executive in accordance with the general policy of Employer as adopted by the
Employer from time to time; provided, however, that no expense shall be subject
to reimbursement unless application therefore is made to Employer’s accounting
department on the prescribed form on the first day of each month, but no later
than thirty (30) days after the obligation therefore is incurred. Employer shall
regularly review said expenses to determine in its sole discretion, their
reasonability.
 
5.     COMPENSATION UPON TERMINATION. In the event that this Agreement and
Executive’s employment are terminated, Employer shall pay only the following
amounts to Executive: (i) his unpaid Annual Salary to date of termination; (ii)
any amounts earned, accrued or owing, but not yet paid under this Agreement,
including accrued and unused PTO to date of termination and reimbursement of
business expenses; and (iii) other benefits in accordance with applicable plans.
 
6.     DISCLOSURE OF INFORMATION. The Executive recognizes that he has access to
and knowledge of certain confidential and proprietary information of the
Employer which is essential to the performance of his duties under this
Agreement. The Executive shall not, during or after the term of his employment
by the Employer, in whole or in part, disclose such information to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall he make use of any such information for his own purposes.


7.     INDEMNIFICATION. The Employer covenants and agrees to indemnify and hold
harmless the Executive fully, completely and absolutely against any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney's fees), losses and damages resulting from the
Executive's good faith performance of his duties under this Agreement subject to
the requirements and limitations imposed by the Employer's Articles of
Incorporation and By-Laws and applicable law and insurance coverages.


8.     ARBITRATION.
 
READ THIS ARBITRATION AGREEMENT CAREFULLY BEFORE YOU SIGN THE DUPLICATE COPY.


To resolve employment disputes in an efficient and cost-effective manner,
Employer and Executive agree that any and all claims arising out of or related
to Executive’s recruitment to or employment that could be filed in a court of
law, whether the disputes or claims arise in tort, contract, or pursuant to a
statute, regulation or ordinance, including but not limited to, claims of
unlawful harassment, discrimination or retaliation, wrongful demotion or
discharge, fraud, defamation, breach of contract or implied contract, or
invasion of privacy, shall be submitted to final and binding arbitration, and
not to any other forum.

 


--------------------------------------------------------------------------------





The arbitration process shall be initiated by delivering a written request for
arbitration to the other party within the time limits that would apply to the
filing of a civil complaint in a court of law. If a party does not deliver a
timely written request for arbitration within such period, that party waives any
right to raise any claim, in any forum, involving a dispute subject to this
Agreement. No claim should be submitted to arbitration without first attempting
to resolve the matter informally and exhausting Employer’s internal dispute
resolution procedures.


If Employer and Executive are unable to agree upon a neutral arbitrator, they
will obtain a list of arbitrators from a neutral dispute resolution service, and
strike names alternatively until one arbitrator remains. The remaining
arbitrator shall conduct the arbitration in accordance with the procedures set
forth in the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes, except to the extent that such rules require
the arbitration to be administered by the American Arbitration Association.
Employer shall pay the arbitrator’s fees and expenses. The arbitration
proceedings shall be held in the State of Nevada at a mutually convenient
location and the substantive law of the State of Nevada shall apply.


The arbitrator shall determine the prevailing party in the arbitration. Costs
and attorneys’ fees shall be awarded to the prevailing party in accordance with
the same legal standards that would apply had the action been filed in court.
The arbitrator shall have the authority to order any legal and equitable remedy
that would be available in a civil or administrative action on the claim. The
arbitrator shall prepare a written decision that includes the essential findings
and conclusions upon which the award is based.


Arbitration shall be the exclusive means of resolving any claim arising out of
the employment relationship between Employer and Executive except to the extent
permitted by this Agreement or required by applicable law. This Agreement to
arbitrate does not prevent Executive or Employer from applying for provisional
remedies, such as temporary restraining orders, preliminary injunctions, writs
of attachment, or receivers, to the extent permitted by law or to prevent an
arbitration award from being rendered ineffectual. The application for
provisional relief shall not be a waiver of arbitration.


The parties understand and agree that this arbitration provision shall be
governed by and interpreted under the Federal Arbitration Act.


NOTICE: THIS PARAGRAPH 8 CONTAINS A WAIVER OF THE RIGHT TO A TRIAL BY COURT OR
JURY FOR ALL DISPUTES BETWEEN EXECUTIVE AND EMPLOYER, INCLUDING CLAIMS ARISING
OUT OF A DISPUTED TERMINATION AND/OR FOR CLAIMS OF UNLAWFUL HARASSMENT OR
DISCRIMINATION ALLEGEDLY OCCURRING DURING THE COURSE OF EMPLOYMENT, AS WELL AS
FOR CLAIMS OF BREACH OF THIS AGREEMENT.
 
 


/s/ Michael Applegate        
 1/9/2006
Executive Signature
Date



 


--------------------------------------------------------------------------------





9.     ENTIRE AGREEMENT. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Executive by Employer, and contains all of the covenants and
agreements between the parties with respect to that employment. Each party to
this Agreement acknowledges that no representations, inducement, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein. No statements or promises
other than those contained in this written Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing,
signed by Executive and the Chairman and the President.
 
10.     EFFECT OF WAIVER. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.
 
11.     PARTIAL INVALIDITY. If any provision, part of a provision, or term in
this Agreement is held by a court of competent jurisdiction to be illegal,
invalid, void or unenforceable, then the remaining parts, terms and provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.
 
12.     LAW GOVERNING AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.
 
13.     NOTICES. All notices required or permitted to be given under this
Agreement shall be in writing and personally delivered, or sent by registered or
certified United States mail, return receipt requested, addressed to the parties
at the addresses appearing below. Notices shall be sent:
 

 
If to Employer:
Rudolf W. Gunnerman
   
SulphCo., Inc.
   
850 Spice Islands Drive
   
Sparks, Nevada 89431
       
If to Executive:
Michael Applegate
   
P.O. Box 981300
   
W. Sacramento, California 95798


14.     ASSIGNMENT; NO THIRD PARTY BENEFICIARY; SURVIVORSHIP. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors, legal and personal representatives, executors,
administrators, devisees, legatees, heirs and assigns. Employer may assign and
transfer all of its rights under this Agreement. The obligations of Executive
under this Agreement, being personal, may not be assigned or transferred by
Executive. Nothing expressed or implied in this Agreement is intended, or shall
be construed, to confer upon or give any person other than the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement. The respective rights and obligations of the parties hereunder
shall survive the termination of Executive’s employment to the extent necessary
to preserve such rights and obligations.
 

 


--------------------------------------------------------------------------------





 
15.     PREVAILING PARTY. In the event that either party brings an action for
the collection of any damages resulting from, or to enjoin any action
constituting a breach of any of the terms or provisions of this Agreement, then
the non-prevailing party shall pay all reasonable attorney’s fees, costs and
expert witness fees of the other party.
 
16.     SECTION HEADINGS. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
 
17.     VOLUNTARY AGREEMENT. Executive and Employer represent and agree that
each has reviewed all of the provisions of this Agreement, and is voluntarily
entering into this Agreement and has had an opportunity to review all aspects of
this Agreement with his/its legal, tax or other advisors.
 
Executed on January 9, 2006, at Reno, Nevada.
 




EMPLOYER:
 
EXECUTIVE:
SULPHCO, INC.:
               
/s/Rudolf W. Gunnerman 
 
 /s/Michael Applegate
Rudolf W. Gunnerman
 
Michael Applegate
Chairman and CEO
   



 


--------------------------------------------------------------------------------



EXHIBIT A


Chief Operating Officer
Michael Applegate




The position of the Chief Operating Officer plans, organizes and controls all of
the day-to-day activities of the Company. Provides direction and structure for
each operating unit and implements programs that will facilitate short and
long-term goals.


Essential Duties:


Advise Chairman and President on business activities, issues, opportunities and
recommended actions.


Assist managers in establishing goals and taking action that will enhance their
department’s performance and individual growth.


Challenge the basic assumptions underlying each department’s operations.


Set performance goals for each department.


Monitor performance and assist with operational modifications, if necessary.


Develop an organizational structure and culture that will facilitate and
recognize superior performance for the department and the individual.


Perform as a sounding board for managers.


Other duties as assigned.



